DETAILED ACTION
This action is responsive to the RCE and IDS submitted on January 31, 2022.
Claims 1-22 have been examined. Claims 1-22 are allowed (NOA dated 11/01/2021).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 31, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed. 

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192